DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
 Response to Amendment
	The amendments filed with the written response received on 10/07/2020 have been considered and an action on the merits follows. As directed by the amendment, claims 1-2,4,7-8,11-12,14,16-17,23 are amended; claims 1-2, 4-10 are withdrawn; claims 3, 18-19 are canceled; claims 24-36 are added. Accordingly, an action on the merits follows regarding claims 11-17, 20-36.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 36 recites “the third or fourth end portion to the second middle portion”, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11,13, 23-25,28-33, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2420162)(hereinafter Baker) in view of Tringale(US 20150322621)(hereinafter Tringale).
Regarding claim 11, Baker teaches an apparatus to roll a portion of a clothing item around a portion of a wearer’s body, the apparatus comprising: a band (10) comprising one or more flexible strips and a first top surface, a first bottom surface, a first end portion, a first middle portion and a second end portion; wherein the first middle portion of the band is narrower in width than the first and second end portions of the band (annotated fig 1); wherein the band is flexible in a longitudinal direction (the strip is of flexible resilient material), allowing the apparatus to be configurable between a substantially linear orientation (fig 1) and a substantially coiled orientation (fig 3) and wherein the band is configured to wrap at least partially around the portion of the clothing item to be rolled around the portion of the wearer’s body when in coiled orientation (column 1, lines 38-49); wherein the band is substantially rigid in a direction perpendicular to its length (fig 3, column 1, lines 19-21, the strip 10 is of flexible resilient material, capable of repeated flexure without set).
Baker teaches the strip is made of any suitable material having flexibility and resilience with sufficient strength to resist tearing (column 2, lines 4-6). Baker does not explicitly teach the band comprising one or more metal bistable spring strips. However, in the same field of endeavor, Tringale teaches the securing strap 20 configured to wrap around the clothing and securely maintain the clothing in an organized roll, the securing strap is constructed of any type of flexible material, such as metal, plastic or fabric or a combination of the materials, and of “snap bracelet” structure (para [0029]), which is well known as the structure comprising metal bistable spring strips. Tringale also teaches the first top surface of the securing strap is concave across its width and the first bottom surface of the band is convex across its width when the apparatus is in the substantially linear orientation (fig 5B). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the band of Baker with metal bistable spring strip material as taught by Tringale for the benefit of providing flexible configuration for the strip between a linear orientation and a coiled orientation to wrap around the shirt’s sleeve. It is simple substitution of one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

    PNG
    media_image1.png
    235
    616
    media_image1.png
    Greyscale

Regarding claim 13, Baker teaches a recessed area (12) in only one of the end portions (column 1, lines 31-33, at least one of the end 11 , being flanked by a slot 12), the recessed area configured to receive a button on the clothing item and wherein the clothing item is a cuff on a shirt sleeve (column 1, lines 31-34, a tongue 11 being flanked by a slot 12 into which the holding thread of a cuff button may be projected). 
Regarding claim 23, Baker teaches the apparatus does not include any fasteners to connect the first end portion to the second end portion (fig 1).
Regarding claim 24, Baker teaches the band is configured to maintain the clothing item in a rolled position until the clothing item is unrolled by the wearer and to be interchangeably used with multiple clothing items (figs 1-3, column 1, lines 38-49).
Regarding claim 25, Baker teaches the portion of the wearer’s body is an arm wherein the band is configured to maintain the clothing item in a rolled position without unrolling during normal arm and leg movement and to be interchangeably used with multiple clothing items  (figs 1-3, column 1, lines 38-49).
Regarding claim 28, Baker teaches the band is configured to create rolls in the portion of the clothing item that are substantially uniform in size (column 2, lines 45-50, the strip 10 is embedded in the folds of the sleeve, and because of the lateral rigidity of the strip, the cuff will be protected against rumpling).
Regarding claim 29, Baker teaches the band is configured to maintain the coiled orientation after the clothing item is rolled and until the wearer unrolls the clothing item and uncoils the band (figs 1-3, the strip is of flexible resilient material with the coiled and uncoiled configuration).
Regarding claim 30, Baker teaches the portion of the wearer’s body is an arm and wherein the band is configured to maintain the coiled orientation during normal arm and leg movement (the device is to restrain the rolled up portion in position while at the same time preventing undue rumpling of the cuffs; when the flexible strip is rolled to final position , the curved initial bias will tend to clasp the rolled up portion of the sleeve about the arm).
Regarding claim 31, Baker teaches the band is removable from one clothing item and interchangeably usable with one or more other clothing items (figs 1-3).
Regarding claim 32, Baker teaches the portion of the clothing item is a sleeve and wherein the band is configured to wrap at least partially around the sleeve to be rolled when in the coiled orientation (figs 1-3).
Regarding claim 33, Baker does not explicitly teach the portion of the clothing item is a pant leg. However, Baker teaches the strip 10 is of any suitable material having flexibility and resilience and configured to wrap around the arm sleeve. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to use the flexible strip to roll a pant leg as the strip is flexible in both linear orientation (fig 1) and coiled orientation (fig 3) and “to wrap at least partially around the pant leg” is the intended use of the claimed invention. 
Regarding claim 36, Baker does not teach a ration of thickness of a third or fourth end portion to a second middle portion is around 2:1 to 8:1. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the band of Baker comprising a ration of thickness of a third or fourth end portion to a second middle portion around 2:1 to 8:1 for the benefit of providing flexibility in curling the band around the cuff at the user’s wrist in rolling up the shirt sleeve and the thicker first and second end portions will act as the clamping ends in retaining the shape of the cuff against the rumpling. It is noted that discovering the optimum or workable ranges of the thickness of portions of the band involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 12,14,16,27 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2420162) in view of Tringale(US 20150322621), further in view of GB107583 (hereinafter GB107).
Regarding claim 12, Baker does not teach a covering substantially encasing and conforming to the shape of the band. However, in the same field of endeavor, GB107 teaches a stiffening device of celluloid, steel or the like enveloped in a covering in order to prevent the edges of the band from cutting the linen of the cuff (fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the strip of Baker enveloped in a covering as taught by GB107 for the benefit of preventing the edges of the band from cutting the line of the soft cuff. Then the modified strip of Baker in view of the covering of GB107 comprising a covering substantially encasing and conforming to the shape of band, the covering comprising a third end portion, a fourth end portion, a second middle portion, a second top surface, and a second bottom surface, and wherein the covering is disposed between layers of the clothing item when the clothing item is in a rolled position. 
Regarding claim 14, The modified Baker in view of the covering of GB107 teaches a recessed area (12) in at least one of the end portions (fig 1, column 1, lines 31-33, at least one of the end 11 , being flanked by a slot 12), the recessed area configured to receive a button on a sleeve cuff of the clothing item (column 1, lines 31-34, a tongue 11 being flanked by a slot 12 into which the holding thread of a cuff button may be projected), wherein the recessed area comprises a first pair of side facets, each angled in a direction from the second top surface toward the second bottom surface of the covering and toward a central longitudinal axis of the covering (annotated Baker fig 2); and wherein the clothing item is a long-sleeved shirt (fig 2). 

    PNG
    media_image2.png
    267
    181
    media_image2.png
    Greyscale

Regarding claim 16, GB107 teaches the covering comprises one or more of fabric or other suitable material (page 2, lines 9-10).
Regarding claim 27, Baker does not teach a covering substantially encasing and conforming to the shape of the band. The covering made of one or more fabric, leather, plastic, silicone, or rubber to prevent snagging of the clothing item. However, in the same field of endeavor, GB107 teaches a stiffening device of celluloid, steel or the like enveloped in a covering in order to prevent the edges of the band from cutting the linen of the cuff (fig 3); the covering comprises one or more of fabric or other suitable material (page 2, lines 9-10). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the strip of Baker enveloped in a covering as taught by GB107 for the benefit of preventing the edges of the band from cutting the line of the soft cuff.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2420162) in view of Tringale(US 20150322621), further in view of Jackson (US 5404592)(hereinafter Jackson).
Regarding claim 20, Baker does not teach dimensions of the band. However, in the same field of endeavor, Jackson teaches typical dimensions of the cuff member 30: cylinder diameter, four inches (10.2cm); cylinder height, three inches (7.6 cm) , thickness, 0.030 inch (0.76 mm) (column 3, lines 14-16). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the band of Baker comprising the dimensions of the cuff member of Jackson for the benefit of serving as a comfortable clamp holding the folded over shirt fabric layers adjacent the arm and adapting to arms of different sizes (Jackson, column 3, lines 19-22). Then the modified Baker teaches the width of the first middle portion of the band is around 1.4 to 5 cm, the width of each of the first and second end portions is around 1.4 to 5.4 cm, the length of the band is around 10 to 29 cm, and the thickness of the band is around 0.08 to 0.4 mm.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2420162) in view of Tringale(US 20150322621), further in view of Miller (US D721608)(hereinafter Miller).
Regarding claim 34, Baker does not teach the first and second end portions of the band are thicker than the first middle portion of the band. However, in the same field of endeavor, Miller teaches the first and second end portions of the band (slap wrist bracelet) are thicker than the first middle portion of the band (annotated Miller fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the thickness of the band of Baker with the first and second end portions thicker than the first middle portion as taught by Miller for the benefit of providing flexibility in curling the band around the cuff at the user’s wrist in rolling up the shirt sleeve and the thicker first and second end portions will act as the clamping ends in retaining the shape of the cuff against the rumpling.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2420162) in view of Tringale(US 20150322621), further in view of GB107583, further in view of Franklin(US 20110173740)(hereinafter Franklin).
Regarding claim 15, Baker does not teach a second pair of side facets, disposed inwardly from the first pair of side facets, each of the second pair of side facets angled in a direction from the second top surface toward the second bottom surface of the covering and toward the central longitudinal axis of the covering. However, in the same field of endeavor, Franklin teaches a band having a recess area to receive a button; the recessed area comprises a first pair of side facets, each angled in a direction from the top surface toward the bottom surface and toward a central longitudinal axis; a second pair of side facets disposed inwardly from the first pair of side facets, each of the second pair of side facets angled in a direction from the top surface toward the bottom surface and toward the central longitudinal axis; wherein the angle of the first pair of side facets is different than the angle of the second pair of side facets (annotated Franklin fig 12). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the button receiver at one end of the Baker’s device with the recess area by Franklin in fig 12 for the benefit of receiving the button when using the device in folding sleeves. 

    PNG
    media_image3.png
    220
    217
    media_image3.png
    Greyscale

Claims 17,22,26 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2420162) in view of Tringale(US 20150322621), further in view of GB107583, further in view of Seyfried (US7574753)(hereinafter Seyfried).
Regarding claim 17, Baker does not teach the second bottom surface comprises a visual indicator to differentiate it from the second top surface and to indicate the second bottom surface is to be placed against the clothing item to be rolled when in an unrolled position. However, in the same field of endeavor, Seyfried teaches a flexible band (fig 5) comprising a velvet lining on the interior surface of the flexible band 20 to retain the flexible band in the desired position without damaging the silk shirt (column 2, lines 53-57). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the second bottom surface of Baker to comprise a visual indicator such as a velvet lining as taught by Seyfried for the benefit of retaining the flexible band in the desired position on the shirt sleeve without damaging the silk shirt (Seyfried, column 2, lines 53-57). Then the modified Baker in view of a visual indicator of Seyfried teaches the second bottom surface comprises a visual indicator to differentiate it from the second top surface and to indicate that the second bottom surface is to be placed against the clothing item to be rolled when in an unrolled position. 
Regarding claim 22, Baker teaches the clothing item is a cuff of a shirt sleeve. Baker does not teach the second bottom surface comprises one or more portions of raised or textured material, and the second top surface is smooth. However, in the same field of endeavor, Seyfried teaches a flexible band (fig 5) comprising the second top surface is smooth and a velvet lining on the interior surface of the flexible band 20 (fig 5) to retain the flexible band in the desired position without damaging the silk shirt (column 2, lines 53-57). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the covering of Baker to comprise a smooth top surface and a velvet lining on the interior surface as taught by Seyfried for the benefit of retaining the flexible band in the desired position on the shirt sleeve without damaging the silk shirt (Seyfried, column 2, lines 53-57).
Regarding claim 26, Baker does not teach the second bottom surface comprises one or more portions of slip-resistant material configured to be placed against the clothing item to be rolled when the clothing item is in an unrolled position. However, in the same field of endeavor, Seyfried teaches a flexible band (fig 5) comprising a velvet lining as engagement means on the interior surface of the flexible band 20 (fig 5) to be sufficient to retain the flexible band in the desired position without damaging the silk shirt (column 2, lines 53-57). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the second bottom surface of Baker to comprise a velvet lining on the interior surface as taught by Seyfried for the benefit of retaining the flexible band in the desired position on the shirt sleeve without damaging the silk shirt (Seyfried, column 2, lines 53-57). Then the modified Baker in view of a velvet lining of Seyfried teaches the second bottom surface comprises slip resistant material configured to be placed against the clothing item to be rolled when in an unrolled position.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2420162) in view of Tringale(US 20150322621), further in view of GB107583, further in view of Jackson (US 5404592).
Regarding claim 21, Baker does not teach dimensions of the covering. However, in the same field of endeavor, Jackson teaches typical dimensions of the cuff member 30: cylinder diameter, four inches (10.2cm); cylinder height, three inches (7.6 cm) , thickness, 0.030 inch (0.76 mm) (column 3, lines 14-16). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the band of Baker comprising the dimensions of the cuff member of Jackson for the benefit of serving as a comfortable clamp holding the folded over shirt fabric layers adjacent the arm and adapting to arms of different sizes (Jackson, column 3, lines 19-22). Then the modified Baker teaches the width of the second middle portion of the covering is around 1.5 to 5.1 cm, the width of each of the third and fourth end portions is around 1.5 to 5.5 cm, the length of the covering is around 11 to 30 cm, and the thickness of the apparatus is around 1 to 6mm.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2420162) in view of Tringale(US 20150322621), further in view of GB107583, further in view of Miller (US D721608).
Regarding claim 35, Baker does not teach the third and fourth end portions are thicker than the second middle portion. However, in the same field of endeavor, Miller teaches the end portions of the band (slap wrist bracelet) are thicker than the middle portion of the band (annotated Miller fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the thickness of the band of Baker with the third and fourth end portions thicker than the second middle portion as taught by Miller for the benefit of providing flexibility in curling the band around the cuff at the user’s wrist in rolling up the shirt sleeve and the thicker first and second end portions will act as the clamping ends in retaining the shape of the cuff against the rumpling.
Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20070044198, US7921470, US7650650, US20190307190, US20110191945, US6081925, US20140123437, US20150165338, US20180020754, US20140173809, US0387790, US2446117, US20140189935.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732